DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/085,498 filed 10/30/2020 in which claims 1-18 are presented for examination.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Domenica et al (US 2021/0153069 A1) in view of Cho et al (US 2019/0268894 A1).

Regarding claim 1, De Domenica teaches a method for managing resources for a shared channel being shared between users that are classified under different service categories (De Domenica: [0017] plurality of services/users sharing resources), the method comprising:
(a) providing at least one software agent; (b) causing said at least one software agent to select one action group to be executed for at least one user from a service category (De Domenica: Figs. 3 and 6; [0076], admission controller performing a series of function to allocate resources to M classes of services/users, one service class m at a time) 
(c) executing said action group for said at least one user from said service category; (d) assessing at least one effect of said action group on a measurable metric affecting said at least one user; (e) determining a reward result based on said at least one effect of said action group; (f) maximize said reward result over multiple iterations of steps (b) - (e) (De Domenica: [0076]-[0080] allocating the resource to M classes of service to maximize reward and accessing a cost/metric),
wherein said one action group is selected from a predetermined group of action groups, each of said action groups including actions that relate to at least one of: power allocations and resource block allocation (De Domenica: [0076]-[0080] resource allocation).
De Domenica does not explicitly disclose repeating steps (b) - (e).
Cho teaches repeating steps (b) - (e) (Cho: Fig. 7; [0051]-[0052] Q-function performs repetition).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Domenica wherein repeating steps (b) - (e) as disclosed by Cho to provide a resource allocation system using reinforcement learning (Cho: Abstract).

Regarding claim 18, De Domenica teaches a system for managing resources for a shared channel, said shared channel being shared between users that are classified under different service categories (De Domenica: [0017] plurality of services/users sharing resources), the system comprising: 
- a link adaptation module for allocating resources to modules processing packets for multiple users, each of said multiple users being classified under different categories and for determining at least one measurable metric for said shared channel (De Domenica: [0076]-[0080] allocation resource to M classes of services/users and determining a cost/metric); 
- a scheduler module receiving said at least one measurable metric from said link adaptation module; wherein said scheduler module executes a method comprising: 
- causing at least one software agent to select one action group to be executed for at least one user from one of said different service categories;- executing said action group for said at least one user from said service category to thereby allocate resources to said modules by way of said link adaptation module; - assessing at least one effect of said action group on said at least one measurable metric affecting said at least one user; - determining a reward result based on said at least one effect of said action group; - to thereby maximize said reward result over multiple iterations of said method (De Domenica: [0076]-[0080] allocating the resource to M classes of service to maximize reward and accessing a cost/metric); wherein said one action group is selected from a predetermined group of action groups, each of said action groups including actions that relate to at least one of: power allocations and resource block allocations (De Domenica: [0076]-[0080] resource allocation).
De Domenica does not explicitly disclose the repeating of said method.
Cho teaches repeating of said method (Cho: Fig. 7; [0051]-[0052] Q-function performs repetition).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Domenica wherein repeating said method as disclosed by Cho to provide a resource allocation system using reinforcement learning (Cho: Abstract).

Regarding claim 2, De Domenica teaches wherein said shared channel is a 5G channel (De Domenica: Fig. 1; [0008], [0051]).
  
Regarding claim 3, De Domenica teaches wherein said at least one software agent comprises a plurality of software agents (De Domenica: Figs. 3 and 6; [0076]-[0080], plurality of functions executed).
  
Regarding claim 4, De Domenica teaches wherein there is an absence of cooperation between said plurality of software agents (De Domenica: Figs. 3 and 6; [0076]-[0080], plurality of functions executed).  
Regarding claim 6, De Domenica in view of Cho teaches wherein each of said software agents observes a state of said shared channel to execute step d) (Cho: Fig. 7, [0051]-[0052]).  

Regarding claim 9, De Domenica teaches wherein execution of each action group results in resource block allocations for a given scheduled interval (De Domenica: [0076]-[0080] resource allocation).  

Regarding claim 10, De Domenica teaches wherein said service category is Ultra-Reliable Low- Latency (URLLC) (De Domenica: [0004], [0076]).  

Regarding claim 11, De Domenica teaches wherein said service category is enhanced Mobile Broadband (eMBB) (De Domenica: [0004], [0076]).  

Regarding claim 12, De Domenica in view of Cho teaches wherein said measurable metric is at least one of: user latency, reliability, transmission delay, queueing delay, and scheduling delay (De Domenico: [0005], [0080] prioritizing high priority service such as URLLC/delay sensitive). 

Regarding claim 13, De Domenica in view of Cho teaches wherein said state is based on a signal to interference plus noise ratio value for said at least one user (Cho: [0050]-[0051]).  

Regarding claim 14, De Domenica in view of Cho teaches wherein said state is based on an average estimate of a signal to interference plus noise ratio value users classified under a specific category (Cho: [0050]-[0051]).

Regarding claim 15, De Domenica teaches wherein said reward result is based on a packet queueing delay for said at least one user (De Domenica: [0076]-[0080]).  

Regarding claim 16, De Domenica teaches wherein said reward result is based on an average throughput for users classified under a specific category (De Domenica: [0076]-[0080]).  

Regarding claim 17, De Domenica teaches wherein said reward result is based on a packet queueing delay for said at least one user classified under a first specific category and on an average throughput for users classified under a second specific category (De Domenica: [0076]-[0080]).  






Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Domenica et al (US 2021/0153069 A1) in view of Cho et al (US 2019/0268894 A1) in further view of D’Oro et al (US 2022/0141821 A1).

Regarding claim 7, De Domenica in view of Cho does not explicitly disclose wherein execution of each action group results in joint power and resource block allocations for a given scheduled interval.
	D’Oro teaches wherein execution of each action group results in joint power and resource block allocations for a given scheduled interval (D’Oro: Fig. 1, [0066], jointly allocation resources and power).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Domenica in view of Cho wherein execution of each action group results in joint power and resource block allocations for a given scheduled interval as disclosed by D’Oro to provide a system for resource allocation with minimum interference (D’Oro: Abstract).

Regarding claim 8, De Domenica in view of Cho and D’Oro teaches wherein execution of each action group results in power allocations for a given scheduled interval (D’Oro: Fig. 1, [0066], jointly allocation resources and power).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478